on rehearing.
Biggs, J.
Among other instructions the court gave the following: “The court instructs the jury that, if they find from the evidence that the defendant, at the time of contracting the indebtedness referred to in the evidence, was unable to meet its indebtedness, as it fell due, then defendant was insolvent within the meaning of the law.”
*117The argument of the defendant’s counsel on the motion for rehearing inclined us to the opinion, that, under the peculiar facts of the case, this instruction placed the defendant’s liability to attachment on untenable grounds.
This argument was to the effect, that, at the time the plaintiff’s debts were contracted, he knew the defendant was unable to meet its liabilities as they fell due; that for this reason it could not be said that the plaintiff understood the representations of the defendant’s officers as to its “solvency” in its mercantile sense ; and that he must have so understood the representations in order to make the instruction proper.
The knowledge of the plaintiff on this subject was that the defendant did not pay its debts promptly at maturity, and not that it was unable to so pay. There is a great difference in the two propositions. The plaintiff knew that the defendant was “hard up,” and was asking for extensions ; but he was assured by the defendant’s officers that the company was “ all right.” There is not a particle of evidence that he knew that the defendant could not pay its debts, if it was compelled to.
There is abundant evidence in the case that the defendant was insolvent in every sense of the word. We, therefore, conclude that the instruction was proper, and that our first opinion is right.
With the concurrence of the other judges, the judgment of the circuit court will be affirmed. It is so ordered.